STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 15, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MARK A. STEMPLE,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-1231	 (BOR Appeal No. 2049479)
                   (Claim No. 2013006536)

AEGIS COMMUNICATIONS GROUP,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Mark A. Stemple, by J. Robert Weaver, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Aegis Communications Group, by
Lisa Warner Hunter, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated October 29, 2014, in
which the Board affirmed a May 6, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s September 27, 2012, and
August 26, 2013, decisions rejecting Mr. Stemple’s application for workers’ compensation
benefits. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       On August 31, 2012, Mr. Stemple filed a Report of Injury alleging that he sustained a
head contusion, ankle sprain, and neck sprain following a fall at work earlier that day. On
September 4, 2012, Mr. Stemple filed a second Report of Injury alleging that he injured his head
and neck when he slipped in a puddle of water in a men’s restroom and fell on August 31, 2012.
Following the alleged injury, Mr. Stemple was treated by Kranthi Ragireddy, M.D., who noted
that Mr. Stemple reported a worsening of his chronic, pre-existing headaches; dizziness; poor
concentration; and gait problems after he fell in a puddle of water and struck his head on the
                                                1
restroom floor while at work on August 31, 2012. However, after reviewing Mr. Stemple’s
medical record, Dr. Ragireddy noted that his current symptoms pre-dated the reported August 31,
2012, fall and opined that his current symptoms are therefore unrelated to the reported fall at
work.

        On September 27, 2012, the claims administrator issued a decision correcting its prior
September 5, 2012, decision holding the claim compensable and rejected the claim based upon a
finding that Mr. Stemple did not sustain an injury in the course of and resulting from his
employment. On August 19, 2013, Mr. Stemple testified in a hearing before the Office of Judges.
He stated that he assumed that he slipped in a puddle of water because he later noticed that his
back and leg were wet. However, he testified that he only recalls walking into the restroom,
feeling weightless, hitting the floor, and losing consciousness. He admitted experiencing vertigo
in the months leading up to the incident and testified that following the incident his chronic
headaches have intensified.

        On August 26, 2013, the claims administrator issued an additional decision clarifying that
its September 27, 2012, decision was intended to supersede all prior decisions and once again
stating that the claim has been rejected based upon a finding that Mr. Stemple did not sustain an
injury in the course of and resulting from his employment. In its Order affirming the September
27, 2012, and August 26, 2013, claims administrator’s decisions, the Office of Judges held that a
preponderance of the evidence fails to demonstrate that Mr. Stemple sustained an injury in the
course of and resulting from his employment. The Board of Review affirmed the reasoning and
conclusions of the Office of Judges in its decision dated October 29, 2014. On appeal, Mr.
Stemple asserts that the evidence of record clearly demonstrates that he sustained an injury in the
course of and resulting from his employment.

        At the outset of its analysis, the Office of Judges found that Mr. Stemple has simply
inferred that he slipped in a puddle of water on the restroom floor based solely on his observation
that the floor was wet, which was made after he regained consciousness. Further, the Office of
Judges noted that the evidentiary record indicates that Mr. Stemple has a longstanding history of
suffering from chronic headaches accompanied by dizziness and weakness in the limbs.
Specifically, the Office of Judges noted that at a medical appointment three days before the
alleged fall, it was observed that Mr. Stemple was experiencing difficulty walking and was
required to utilize the office walls for support. At the same medical appointment three days
before the alleged fall, Mr. Stemple reported experiencing dizziness, weakness, shortness of
breath, blurry vision, and numbness and weakness in the extremities. Finally, the Office of Judge
took note of Dr. Ragireddy’s opinion that Mr. Stemple’s current symptoms pre-existed the
alleged fall and therefore are not related to the alleged August 31, 2012, incident.

        We agree with the reasoning and conclusions of the Office of Judges, as affirmed by the
Board of Review. The evidentiary record does not clearly establish that Mr. Stemple slipped and
fell in a puddle of water. The medical evidence of record clearly demonstrates that in the days
prior to the alleged incident, Mr. Stemple was experiencing symptoms which greatly impaired
his ability to walk unassisted and seemingly also affected his coordination. Further, the Office of
Judges correctly noted that Mr. Stemple’s conclusion that he slipped in a puddle of water rests
                                                2
solely on his observation that there was water on the floor. Finally, Mr. Stemple’s own primary
care physician declined to attribute his current symptoms to the alleged August 31, 2012, fall at
work.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 15, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:
Justice Brent D. Benjamin




                                                3